DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 13-20, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, and claim 13, recites that “L represents a chemical that includes 1~6 carbon atoms saturated by H or F” however the structure recited in claims 1, 13, discloses that the L has an unsaturation (double bond) and is unclear is the L is saturated with H or F or not.  Correction is required.
Claim 7, at line 3, and claim 18, at line 3, recites “a first ligand”, and is not clear if the recited “a first ligand” is the same as or different than the “first ligands” recited in claims 1, and 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7, at line 4, and claim 18, at line 4, recites “a first ligand”, and is not clear if the recited “a second ligand” is the same as or different than the “second ligands” recited in claims 1, 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U. S. Patent Application Publication No. 2019/0310551 (hereinafter referred to as Minegishi).
Minegishi, in [0012], [0015]-[0023], discloses a radiation sensitive composition (photoresist) that has a metal compound in its composition, wherein the compound has a metal (the claimed core) and the structural groups attached to the metal (claimed ligands, first and second ligands).  Minegishi, in [0020]-[0042], 2COO-R, wherein R is an organic group ([0080]-[0081]) (and is the same structure as that recited in claims 9, 10, and 20).  Minegishi, in [0159], discloses that the radiation sensitive composition (photoresist) is coated onto a 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        March 8, 2022.